Smith, J.
This suit was brought in'the common pleas where a temporary injunction was granted.
The temporary injunction was on motion of defendant, the Jones Co., set aside by Judge Evans. Rosenstiel appealed and the circuit court sustained Judge Evans in the following opinion:
“While we are of the opinion on the allegations of the petition, and of the amended petition which we receive as an affidavit, that the contract between the parties was not for one year only, but that in compliance with its terms, that he was entitled to be supplied with the motive power for the full term of three years, yet we think that the decision of the case of Steinau v. The Gas Co., 48 O. S., 824, requires us to hold that the petition and evidence do not show that the plaintiff may not have full and adequate relief in damages by a suit at-law, in case the contract is broken by the defendant, and therefore that no case is made entitling the plaintiff to an injunction as prayed for. It is therefore refused and the stay heretofore allowed in this court is vacated.